                                 Case 1:18-cv-11657-ER Document 18-4 Filed 12/13/18 Page 1 of 1


                                                                                                                              Economic
                                                                                                                              Need
School Name                                       Year       Total Enrol % Asian    % Black    % Hispanic% White    % Poverty Index
Stuyvesant High School                             2017‐18        3336      73.5%       0.7%       2.8%     17.8%      44.3%     41.8%
High School for Mathematics, Science and Engineeri 2017‐18         500      36.2%       9.6%      15.6%     27.2%      42.6%     41.5%
The Bronx High School of Science                   2017‐18        2995      65.6%       2.5%       6.2%     23.3%      44.2%     39.5%
High School of American Studies at Lehman College 2017‐18          400      22.0%       3.5%      11.5%     58.5%      20.3%     24.1%
Brooklyn Technical High School                     2017‐18        5838      61.3%       6.4%       7.1%     23.3%      60.8%     52.0%
Brooklyn Latin School, The                         2017‐18         678      51.5%      12.8%      11.1%     13.9%      61.7%     52.7%
Queens High School for the Sciences at York Colleg 2017‐18         473      81.0%       4.2%       4.2%      5.9%      60.5%     47.1%
Staten Island Technical High School                2017‐18        1320      48.4%       0.8%       2.7%     44.8%      40.8%     35.1%
